DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
In the Amendments filed 03/25/2021, Applicant amended independent claim 20 to include new limitations and argues that the prior art used in the First Action on the Merits (FAOM) does not teach this features. However, the Examiner respectfully disagrees for the reasons laid out below.

Response to Arguments
Applicant's arguments filed 03/25/2021 have been fully considered but they are not persuasive.

Applicant has amended independent claim 20 to recite “the sensor is in the moving body and is capable of acquiring an image of the search region within an image-capturable region; and the moving body is in the image-capturable region together with at least one additional moving body which is capable of acquiring an image of the search area” and argues that these limitations were not taught by the combination of Shionozaki, U.S. Publication No. 2020/0312109 in view of Suzuki, U.S. Publication No. 2005/0216124. Regarding the sensor being in the moving body, the previous language of claim 20 already stated that the moving capable of capturing an image of any surrounding area. 

Further, on page 12 of the Remarks, Applicant asserts that since Suzuki, which was used to teach finding a robot calculating a search region, only teaches one robot that it cannot meet the recitation of there being two moving bodies in the region. However, this is not persuasive as Shionozaki as demonstrated above is used to teach multiple robots 10 within an area and this line of reasoning was also used in the FAOM on page 8 when the at least one sensing device was analogized with another robot 10 and on page 9 when the combination of Shionozaki and Suzuki was used to show moving bodies communicating with each other. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-35 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20, the claim has been amended in line 14 to state that at least one sensing device includes the sensor. However, this contradicts lines 4 and 18 of the claim which indicates the moving body comprises the sensor. Furthermore, based on the Specification and the rest of the claim language (e.g. the moving body instructs the at least one sensing device), the moving body does not comprise the at least one sensing device leading to confusion on where the sensor is supposed to be. This is also further demonstrated in claim 21. For the purposes of prior art rejections, the sensor will be taken to be in the moving body. Dependent claims 21-35 and 38 do not cure claim 20 of this issue and are similarly rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-24, 29-35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shionozaki et al, U.S. Publication No. 2020/0312109 in view of Suzuki, U.S. Publication No. 2005/0216124.

Regarding claim 20, Shionozaki teaches a moving body (see Shionozaki Figure 8, robot 10A) configured to track a target (see Figure 8, person 20A and paragraph [0104]) in an indoor place and/or an outdoor place (see Figure 8,), the moving body comprising: 

a sensor to sense the target (see Figure 3, sensor 110 as applied to robot 10A and paragraph [0067]); 

a communication device (see Figure 3, communication unit 120); 

(see Figure 3, processing unit 160 and storage unit 150 along with paragraph [0071]) to:
instruct the at least one sensing device selected to search for the target through the communication device (see paragraphs [0068] and [0107]); and 

receive a result of the search by the at least one sensing device through the communication device (see paragraph [0108]);

the sensor is in the moving body and is capable of acquiring an image of a search region within an image-capturable region (see paragraph [0067] which indicates that sensor 110 can include a camera, which is capable of taking an image of any general area within its field of view);

and the moving body is in the image-capturable region together with at least one additional moving body (see Figure 21 which shows an arbitrary number of robots 10 within an area) which is capable of acquiring an image of the search area (see paragraph [0067] as applied to each of the robots 10).

Shionozaki does not expressively teach that the processor is configured to

calculate a last position of the target by analyzing an output of the sensor; estimate a search region in which the target is present by using a position of the 

However, Suzuki in a similar invention in the same field of endeavor teaches a moving body (see Suzuki Figure 1, mobile robot 1) configured to track a target in an indoor place and/or an outdoor place (see Figure 1, user 22 and paragraph [0051]), the moving body comprising: a sensor to sense the target (see Figure 1, detector 104 and paragraph [0054]); a processor; and a memory storing a computer program; wherein the processor executes the computer program (see paragraphs [0161] and [0163]) as taught in Shionozaki wherein the processor further executes the computer program to:

calculate a last position of the target by analyzing an output of the sensor (see Figure 9, step s1 and paragraph [0095]); 

estimate a region in which the target is present by using a position of the target calculated when sight of the target is lost or a position obtained by analyzing the output of the sensor after losing the sight of the target, and a movement history of the target or the moving body until the sight of the target is lost (see Figure 9, step s9 and paragraph [0109]).


Shionozaki in view of Suzuki teaches wherein the processor is configured to

instruct the at least one sensing device selected according to the region to search for the target through the communication device (see Shionozaki paragraph [0107] as combined with Suzuki paragraph [0109]. As combined, this would allow robots to send the estimated region and only robots in the estimated region would then need to search via their positioning capabilities in Shionozaki paragraph [0083]).

Regarding claim 21, Shionozaki in view of Suzuki teaches all the limitations of claim 20, and further teaches wherein the at least one sensing device includes a plurality of sensing devices, each of the plurality of sensing devices being resistively installed in the indoor place and/or the outdoor place, or attached to at least one addtional moving body (see Shionozaki Figure 2 which shows two other robots 10B and 10C with sensors 110 of Figure 3).

claim 22, Shionozaki in view of Suzuki teaches all the limitations of claim 21, and further teaches wherein each of the plurality of sensing includes a camera fixedly installed in the indoor place and/or the outdoor place or mounted on the at least one additional moving body (see Shionozaki paragraph [0067]), and the processor instructs the plurality of sensing devices to search for the target through one of the cameras  installed in the indoor place and/or the outdoor place or mounted on the at least one of the at least one additional moving body or another moving body and receives the result of the search by the sensing device from the camera or another moving body (see Shionozaki paragraph [0108]), the at least one additional moving body being in the image-capturable region (see Shionozaki Figure 21).

Regarding claim 23, Shionozaki in view of Suzuki teaches all the limitations of claim 22, and further teaches a storage device to store feature data indicating a feature of the target (see Shionozaki paragraph [0083]), wherein the processor further transmits the feature data through the communication device (see Shionozaki paragraph [0107]) and receives a result of the search performed with reference to the feature data from the cameras installed in the indoor place and/or the outdoor place or mounted on the at least one additional moving body (see Shionozaki paragraphs [0107]-[0108]. If the target is considered to be successfully found, it is implied that the feature data has also been matched in order to preclude false positives in the search).

claim 24, Shionozaki in view of Suzuki teaches all the limitations of claim 23, and further teaches wherein the result of the search performed with reference to the feature data from the one of the cameras installed in the indoor place and/or the outdoor place or mounted on the at least one additional moving body includes data of a position of the detected target or data of a position of the one of the cameras installed in the indoor place and/or the outdoor place or mounted on the at least one additional moving body that detected the target (see Shionozaki paragraph [0108]).

Regarding claim 29, Shionozaki in view of Suzuki teaches all the limitations of claim 23, and further teaches wherein the processor estimates the search region in which the target is present using the position obtained by analyzing an output at least one of the cameras after losing the sight of the target and the movement history of the target or the moving body until the sight of the target is lost (see Suzuki Figure 9, step s9 and paragraph [0109]).

Regarding claim 32, Shionozaki in view of Suzuki teaches all the limitations of claim 22, and further teaches wherein the processor further transmits region data designating the search region through the communication device (see Shionozaki paragraph [0106] as combined with Suzuki Figure 9, step s9 and paragraph [0109]), the he one of the cameras installed in the indoor place and/or the outdoor place or mounted on the at least one additional or another moving body performs a search for the target according to a relationship between the designated region and a self-position (see Shionozaki paragraph [0083]. As indicated above for the rejection of claim 20, robot 10B can compare the region to its current position and determine not to search if it is outside the region), and the processor receives the result of the search through the communication device (see Shionozaki paragraph [0108]).

Regarding claim 30, Shionozaki in view of Suzuki teaches all the limitations of claim 20, and further teaches wherein the processor estimates the search region using a change in the position of the target or the moving body until the sight of the target is lost (see Suzuki paragraphs [0071] and [0109]. Optical flow is well-known to use differences in position).

Regarding claim 31, Shionozaki in view of Suzuki teaches all the limitations of claim 30, and further teaches wherein the processor estimates a movement direction of the target from the change in the position of the target or the moving body until the sight of the target is lost (see Suzuki paragraph [0071]) and estimates a predetermined range including the movement direction as the search region (see Suzuki paragraphs [0075] and [0109]).

Regarding claim 33, Shionozaki in view of Suzuki teaches all the limitations of claim 20, and further teaches 

a storage device to maintain map data of the indoor place and/or the outdoor place (see Suzuki paragraph [0052]); 

(see Suzuki Figure 13 and paragraphs [0110] and [0114]).

Regarding claim 34, Shionozaki in view of Suzuki teaches all the limitations of claim 20, and further teaches wherein the processor changes the region when the result of the search by the sensing device indicates an absence of the target (see Suzuki Figure 9, steps s11-s13 and paragraph [0132] as combined with Shionozaki paragraph [0108]. With the search limited to a region, the robot 10B of Shionozaki Figure 8 can transmit a negative result when the area is region is searched).

Regarding claim 35, Shionozaki in view of Suzuki teaches all the limitations of claim 20, and further teaches wherein when the result of the search by the sensing device indicates the presence of the target, the processor moves the moving body to a position at which the target was present and resumes tracking of the target from the position (see Shionozaki paragraph [0108]).

Regarding claim 38, Shionozaki in view of Suzuki teaches all the limitations of claim 20, and further teaches wherein the communication device performs communication using frequencies in the 2.4 GHz band (see Shionozaki paragraph [0097] which refers to Bluetooth, which paragraph [0044] of the published application acknowledges is in the 2.4 GHz band).

s 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shionozaki et al, U.S. Publication No. 2020/0312109 in view of Suzuki, U.S. Publication No. 2005/0216124 and Olivier et al, U.S. Publication No. 2012/0316680.

Regarding claim 26, Shionozaki in view of Suzuki teaches all the limitations of claim 20, and further teaches wherein the processor estimates the search region using the last position of the target calculated (see Suzuki paragraphs [0095] and [0109]) and a speed of the target or the moving body (see Suzuki paragraph [0125]).

Shionozaki in view of Suzuki does not expressively teach that the speed of the target is when the sight of the target is lost.

However, Olivier in a similar invention in the same field of endeavor teaches a moving body (see Olivier Figure 1, mobile robot 100 and paragraph [0020]) configured to track a target in an indoor place and/or an outdoor place (see paragraph [0021]), the moving body comprising: a sensor to sense the target (see Figure 1, sensors 102 and paragraph [0021]); a communication device (see Figure 5, which is a logical configuration of a computer system from mobile robot 100, communication connections 512 and paragraph [0045]); a processor; and a memory storing a computer program; wherein the processor executes the computer program (see Figure 5, processing unit 522 and memory 504 along with paragraph [0047]) to: calculate a last position of the target by analyzing an output of the sensor; estimate a region in which the target (see Figure 2, steps 212, 210,and 214 and paragraph [0031]) as taught in Shionozaki in view of Suzuki wherein 

the speed of the target is when the sight of the target is lost (see paragraph [0031]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of using the speed when the target is lost as taught in Olivier with the system taught in Shionozaki in view of Suzuki, the motivation being to improve the accuracy of the predicted region by using a measured speed as opposed to a maximum speed. 

Regarding claim 27, Shionozaki in view of Suzuki and Olivier teaches all the limitations of claim 26, and further teaches wherein the processor further estimates the region using an elapsed time after losing the sight of the target (see Suzuki paragraph [0127]).

Regarding claim 28, Shionozaki in view of Suzuki and Olivier teaches all the limitations of claim 27, and further teaches wherein the processor calculates a product of the moving speed of the target estimated from the movement history of the target or the moving body, and the elapsed time as an estimated movement distance; and estimates a range within the estimated movement distance from (see Suzuki paragraph [0127] as combined with Olivier paragraph [0031]).

Allowable Subject Matter
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637